DETAILED ACTION
This final office action is in response to applicant’s amendments filed on 06/27/2022 for examination. Claims 6, 8, and 11-13 have been amended. No claim is added. Claims 1-5 and 14-15 have been withdrawn. Claims 6-13 are pending under examination.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The amended drawings filed on 06/27/2022 are accepted by examiner. 
Response to Arguments
Applicant’s amendments to claim 6, 11 and 12, filed on 06/27/2022, with respect to rejections under 35 U.S.C 112 indefinite have been considered. The amendments overcame the rejections of claims, therefore the rejections have been withdrawn. 
Applicant’s amendments to claims 1, 12 and 13, filed on 06/27/2022, with respect to rejection under 35 U.S.C 103 has been considered.
Applicant’s arguments on independent claim 1, filed on 06/27/2022, have been considered and it is not persuasive.
As provided in further detail below, applicant’s arguments regarding that the references fail to show certain features are unpersuasive in view of the grounds of rejection discussed in detail. Please note that during patent examination, the pending claims even when interpreted in view of the specification must be “given their broadest reasonable interpretation.” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005), In re Am. Acad, of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). As such, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims
Regarding arguments on independent claim1, claim 1 is amended with new limitations, “computing, by the peer, differences between the trusted time information of the new block and trusted time information of the MCE when the MCE has been registered with the blockchain ”. Claim 12 and 13 although are different, amended with similar limitations. The applicant’s amendments to claim 1 necessitated the new grounds of rejection presented in this office action. Hence, applicant’s arguments with respect to rejection using those 3 prior arts (Li, Milutinovic and Lin) have been considered but are moot in view of the new grounds of rejection. New prior arts, Finlow-Bates (US20170075941) and Smith et al. (US20190043050) are introduced.
Regarding claim 1, applicant argues on page 12 that “Li, Milutinovic, Lin, Taylor and Finlow-Bates, whether alone or in combination, fail to teach or suggest providing, by the MCE, trusted time information and computing, by the peer, differences between the trusted time information of the new block and trusted time information of the MEC when the MCE has been registered with the blockchain”. Examiner carefully reviewed the applicant’s arguments and respectfully disagree. First Smith teaches providing, by the MCE, trusted time information (Para. 0022-0023). Second, Finlow-Bates teaches computing, by the peer, differences between the trusted time information of the new block and trusted time information of the MEC when the MCE has been registered with the blockchain (Fig. 5; Para. 0076-0081), wherein T1 is the time that miner (107)’s announcement (registration) message containing the miner identification number is submitted to the blockchain by a block (516); T2 is the time that miner 107 submits a new block at time T2, validator (102) which is a peer that receives the new block submitted at time T2 may refuse/allow adding new block to the blockchain based on the time difference between T2 and T1 is lesser/greater than T.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6, 8 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Securing proof-of-stake blockchain protocols”, hereinafter Li) in view of Smith et al. (US20190043050, hereinafter Smith), and further in view of Lin et al. (US20170046651, hereinafter Lin) and Finlow-Bates (US20170075941, hereinafter FB).
Regarding claim 6, Li teaches a method for mining a new block in a blockchain of a distributed blockchain consensus network (DBCN) based on a proof-of-stake protocol (Li: two proof-of-stake protocol for blockchain consensus; Page 1, abstract), the method comprising: validating, by a mining computing entity (MCE) with a trusted execution environment entity (TEEE) (Li: second proof-of-stake protocol leverages TEE to limit the block generation requests by any given validator; Page 1, abstract; all validators are required to be equipped with secure hardware to run trusted application within TEE; Page 13,  §4.1), a block by checking whether the most recent block refers to an active blockchain branch of the MCE (Li: hashing multiple most recent block headers and including the hash to the block signature, by checking the block signature, miner can verify if the current branch is an active branch based on the hash; Page 14-15; §4.1; ValidateBlock (BLK, T, prf) returns true if the information in the block is correct; Page 4, §2.1 ); comparing, by the MCE,  block height information of the block saved in the TEEE from the last block generation request with the block height information of the block of the actual block generation request (Li: comparing the block height with stored block height in the previous request; Page 13, §4.1); computing, by the MCE, a block signature by the TEEE of the MCE using secret signing information of the TEEE of the MCE (Li: generating a block signature using DSA key pair; Page 9, §3.1; Page 11, §3.2), computing, by the MCE, the new block, wherein the new block includes the block signature (Li: generating a new block with the signature; Page 10-11; §3.2), time information and transaction information of the transaction (Li: fields of a block includes transaction set and timestamp; Page 15, §4.2).
Yet, Li does not teach providing, by the MCE, trusted time information; computing the new block, wherein the new block includes the provided trusted time information.
However, in the same field of endeavor, Smith teaches providing, by the MCE, trusted time information (Smith: providing trusted time between blockchain nodes; Para. 0022-0023); computing the new block, where the new block includes the provided trusted time information (Smith: new block is presented to the blockchain, Para. 0118; each block contains a timestamp; Para. 004). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Li to include providing, by the MCE, trusted time information; computing the new block, wherein the new block includes the provided trusted time information as disclosed by Smith. One of ordinary skill in the art would have been motivated to make this modification in order to provide trusted time as suggested by Smith (Smith: Para. 0022). 
Yet, combination of Li and Smith does not explicitly teach generating, by a peer of the blockchain, a new transaction including reference information of a most recent block of the blockchain; validating a new transaction; upon successful validation of the transaction, initiating, by the MCE, a request for new block generation.
However, in the same field of endeavor, Lin teaches generating, by a peer of the blockchain, a new transaction including reference information of a most recent block of the blockchain (Lin: generating a new transaction by certain triggering event; wherein the data specifying a particular transaction includes an address of an previous block; Para. 0073, 0085, 0139); validating a new transaction (Lin: receiving transaction data, validate received information; Para. 0051-0052); upon successful validation of the transaction, initiating, by the MCE, a request for new block generation (Lin: validate the received information to generate a new block of a blockchain; Para. 0052). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include generating, by a peer of the blockchain, a new transaction including reference information of a most recent block of the blockchain; validating a new transaction; upon successful validation of the transaction, initiating, by the MCE, a request for new block generation as disclosed by Lin. One of ordinary skill in the art would have been motivated to make this modification in order to securing data through secured blockchain as suggested by Lin (Lin: Para. 0003). 
Yet, combination of Li, Smith and Lin does not teach computing, by the peer, differences between the trusted time information of the new block and trusted time information of the MCE when the MCE has been registered with the blockchain; comparing, by the peer, the computed differences with one or more predefined security parameters and providing a result; and adding, by the peer, the new block, to the blockchain based on the result. 
However, in the same field of endeavor, FB teaches computing, by the peer, differences between the trusted time information of the new block and trusted time information of the MCE when the MCE has been registered with the blockchain (FB: computing time difference between T2 and T1 or T3 and T1, wherein T1 is the time when block 516 containing announcement message of miner 107 is added to the blockchain and T2/T3 is the time when miner 107 submits new block; Para. 0076, 0077, 0080, 0081, 0084); comparing, by the peer, the computed differences with one or more predefined security parameters and providing a result (FB: comparing the time difference with a predetermined period of time T; Para. 0081 and 0084); and adding, by the peer, the new block, to the blockchain based on the result (FB: the new block is accepted by the peers once the condition is met and is inserted or appended to the blockchain; Para. 0084). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include computing, by the peer, differences between the trusted time information of the new block and trusted time information of the MCE when the MCE has been registered with the blockchain; comparing, by the peer, the computed differences with one or more predefined security parameters and providing a result; and adding, by the peer, the new block, to the blockchain based on the result as disclosed by FB. One of ordinary skill in the art would have been motivated to make this modification in order to validate a miner based on time related condition as suggested by FB (FB: Para. 0080). 
Regarding claim 8, combination of Li, Smith, Lin and FB teaches the method of claim 6. In addition, FB further teaches wherein the trusted time information indicating an elapsed time starting from an initial time since registration of the MCE in the blockchain (FB: a device register as a miner through announcement message, after registered, if the predetermined waiting time period is reached, the miner is allowed to submit data blocks to blockchain; Para. 0016 and 0028). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the trusted time information indicating an elapsed time starting from an initial time since registration of the MCE in the blockchain as disclosed by FB. One of ordinary skill in the art would have been motivated to make this modification in order to validate a miner based on time related condition as suggested by FB (FB: Para. 0080).
Regarding claim 9, combination of Li, Smith, Lin and FB teaches the method of claim 6. In addition, Li further teaches wherein eligibility information of the MCE is checked prior to computing a new block based on account information and a POS-stake of the MCE (Li: Page 4, §2.1 and Page 10, §3.2).
Regarding claim 10, combination of Li, Smith, Lin and FB teaches the method of claim 9. In addition, Li further teaches wherein the eligibility information is computed by the TEEE of the MCE (Li: Page 13, §4.1). 
Regarding claim 11, combination of Li, Smith, Lin and FB teaches the method of claim 6. In addition, Li further teaches wherein the TEEE saves block information of all confirmed blocks of a branch of the blockchain by the blockchain (Li: reserve a registerHfork in the trusted application to keep the accumulated hash of all the confirmed blocks of a fork that the validator submits in the block signature requests; Page 14).  
Regarding claim 12, Li teaches a system for mining a new block in a blockchain of a distributed blockchain consensus network (DBCN), based on a proof-of-stake protocol (Li: a peer-to-peer system with nodes; proof-of stake protocol for consensus; Page 8, §2.4 and Page 2, abstract); the system comprising: a peer of the blockchain (Li: a peer-to-peer system with nodes; Page 8, §2.4); a mining computing entity (MCE) with a trusted execution environment entity (TEEE) (Li: all validators are required to be equipped with secure hardware to run trusted applications within TEE; Page 13, §4.1); the MCE being configured to compute the new block including a block signature ((Li: generating a new block with the signature; Page 10-11; §3.2), time information and transaction information of the transaction (Li: fields of a block includes transaction set and timestamp; Page 15, §4.2); wherein the TEEE of the MCE is adapted configured to: validate a block by checking whether a most recent block refers to an active blockchain branch of the MCE (Li: hashing multiple most recent block headers and including the hash to the block signature, by checking the block signature, miner can verify if the current branch is an active branch based on the hash; Page 14-15; §4.1; ValidateBlock (BLK, T, prf) returns true if the information in the block is correct; Page 4, §2.1), compare block height information of the block saved in the TEEE from in the last block generation request with the block height information of the block of the actual block generation request (Li: comparing the block height with stored block height in the previous request; Page 13, §4.1); compute a block signature using secret signing information of the TEEE of the MCE (Li: generating a block signature using DSA key pair; Page 9, §3.1; Page 11, §3.2).
Yet, Li does not teach wherein the TEEE of the MCE is configured to provide the trusted time information and MCE is configure to compute the new block, wherein the new block includes the provided trusted time information.
However, in the same field of endeavor, Smith teaches wherein the TEEE of the MCE is configured to provide trusted time information (Smith: providing trusted time between blockchain nodes through TEE; Para. 0022-0023; Para. 0115); MCE is configure to compute the new block, where the new block includes the provided trusted time information (Smith: new block is presented to the blockchain, Para. 0118; each block contains a timestamp; Para. 004). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Li to include wherein the TEEE of the MCE is configured to provide the trusted time information and MCE is configure to compute the new block, wherein the new block includes the provided trusted time information as disclosed by Smith. One of ordinary skill in the art would have been motivated to make this modification in order to provide trusted time as suggested by Smith (Smith: Para. 0022). 
Yet, combination of Li and Smith does not explicitly teach where in the peer is configured to generate a new transaction including reference information of the most recent block of the blockchain and the MCE is configured to validate a new transaction; and the MCE being configured to initiate a request for new block generation upon successful validation of a transaction.
However, in the same field of endeavor, Lin teaches where in the peer is configured to generate a new transaction including reference information of the most recent block of the blockchain (Lin: generating a new transaction by certain triggering event; wherein the data specifying a particular transaction includes an address of an previous block; Para. 0073, 0085, 0139); the MCE is configured to validate a new transaction (Lin: receiving transaction data, validate received information; Para. 0051-0052); and the MCE being configured to initiate a request for new block generation upon successful validation of a transaction (Lin: validate the received information to generate a new block of a blockchain; Para. 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include where in the peer is configured to generate a new transaction including reference information of the most recent block of the blockchain; and the MCE being configured to validate a new transaction, initiate a request for new block generation upon successful validation of a transaction as disclosed by Lin. One of ordinary skill in the art would have been motivated to make this modification in order to securing data through secured blockchain as suggested by Lin (Lin: Para. 0003).
Yet, combination of Li, Smith, Lin does not teach where in the peer is configured to compute differences between the trusted time information of the new block and trusted time information of the MCE when the MCE has been registered with the blockchain; compare the computed differences with one or more predefined security parameters and providing a result; and add the new block to the blockchain based on the result. 
However, in the same field of endeavor, FB teaches where in the peer is configured to compute differences between the trusted time information of the new block and trusted time information of the MCE when the MCE has been registered with the blockchain (FB: computing time difference between T2 and T1 or T3 and T1, wherein T1 is the time when block 516 containing announcement message of miner 107 is added to the blockchain and T2/T3 is the time when miner 107 submits new block; Para. 0076, 0077, 0080, 0081, 0084); compare the computed differences with one or more predefined security parameters and providing a result (FB: comparing the time difference with a predetermined period of time T; Para. 0081 and 0084); and add the new block to the blockchain based on the result (FB: the new block is accepted by the peers once the condition is met and is inserted or appended to the blockchain; Para. 0084). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the peer is configured to compute differences between the trusted time information of the new block and trusted time information of the MCE when the MCE has been registered with the blockchain; compare the computed differences with one or more predefined security parameters and providing a result; and add the new block to the blockchain based on the result as disclosed by FB. One of ordinary skill in the art would have been motivated to make this modification in order to validate a miner based on time related condition as suggested by FB (FB: Para. 0080). 
Regarding claim 13, Li teaches a non-transitory computer-readable medium storing a program configured to cause a computer to execute a method for mining a new block in a blockchain of a distributed blockchain consensus network (DBCN) based on a proof-of-stake protocol (Li: two proof-of-stake protocol for blockchain consensus; Page 1, abstract), the method comprising validating, by a mining computing entity (MCE) with a trusted execution environment entity (TEEE) (Li: second proof-of-stake protocol leverages TEE to limit the block generation requests by any given validator; Page 1, abstract; all validators are required to be equipped with secure hardware to run trusted application within TEE; Page 13,  §4.1), a block by checking whether the most recent block refers to an active blockchain branch of the MCE (Li: hashing multiple most recent block headers and including the hash to the block signature, by checking the block signature, miner can verify if the current branch is an active branch; Page 14-15; §4.1; ValidateBlock (BLK, T, prf) returns true if the information in the block is correct; Page 4, §2.1), comparing block height information of the block saved in the TEEE from a last block generation request with the block height information of the block of the actual block generation request (Li: comparing the block height with stored block height in the previous request; Page 13, §4.1); Page 6 of 15Filed June 27, 2022Attorney Docket No. 817531 computing a block signature using secret signing information of the TEEE of the MCE (Li: generating a block signature using DSA key pair; Page 9, §3.1; Page 11, §3.2); and computing the new block, wherein the new block includes the block signature (Li: generating a new block with the signature; Page 10-11; §3.2), time information and transaction information of the transaction  (Li: fields of a block includes transaction set and timestamp; Page 15, §4.2).
Yet, Li does not teach providing trusted time information and computing the new block, wherein the new block includes the provided trusted time information. 
However, in the same field of endeavor, Smith teaches providing trusted time information (Smith: providing trusted time between blockchain nodes; Para. 0022-0023) and computing the new block, wherein the new block includes the provided trusted time information (Smith: new block is presented to the blockchain, Para. 0118; each block contains a timestamp; Para. 004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Li to include providing trusted time information and computing the new block, wherein the new block includes the provided trusted time information as disclosed by Smith. One of ordinary skill in the art would have been motivated to make this modification in order to provide trusted time as suggested by Smith (Smith: Para. 0022).
Yet, combination of Li and Smith does not explicitly teach validating a new transaction, wherein the new transaction includes reference information of the most recent block of the blockchain and is generated by a peer of the blockchain; upon successful validation of the transaction, initiating a request for new block generation.
However, in the same field of endeavor, Lin teaches validating a new transaction (Lin: receiving transaction data, validate received information; Para. 0051-0052), wherein the new transaction includes reference information of the most recent block of the blockchain and is generated by a peer of the blockchain (Lin: generating a new transaction by certain triggering event; wherein the data specifying a particular transaction includes an address of an previous block; Para. 0073, 0085, 0139); upon successful validation of the transaction, initiating a request for new block generation (Lin: validate the received information to generate a new block of a blockchain; Para. 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include validating a new transaction, wherein the new transaction includes reference information of the most recent block of the blockchain and is generated by a peer of the blockchain; upon successful validation of the transaction, initiating a request for new block generation as disclosed by Lin. One of ordinary skill in the art would have been motivated to make this modification in order to securing data through secured blockchain as suggested by Lin (Lin: Para. 0003). 
Yet, combination of Li, Smith and Lin does not teach wherein  differences between the trusted time information of the new block and trusted time information of the MCE are computed by the peer of the blockchain when the MCE has been registered with the blockchainwherein  the computed differences are compared with one or more predefined security parameters and a result is provided, and wherein a new block is added to the blockchain based on the result.
However, in the same field of endeavor, FB teaches wherein  differences between the trusted time information of the new block and trusted time information of the MCE are computed by the peer of the blockchain when the MCE has been registered with the blockchain (FB: computing time difference between T2 and T1 or T3 and T1, wherein T1 is the time when block 516 containing announcement message of miner 107 is added to the blockchain and T2/T3 is the time when miner 107 submits new block; Para. 0076, 0077, 0080, 0081, 0084); wherein  the computed differences are compared with one or more predefined security parameters and a result is provided (FB: comparing the time difference with a predetermined period of time T; Para. 0081 and 0084), and wherein a new block is added to the blockchain based on the result (FB: the new block is accepted by the peers once the condition is met and is inserted or appended to the blockchain; Para. 0084). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein  differences between the trusted time information of the new block and trusted time information of the MCE are computed by the peer of the blockchain when the MCE has been registered with the blockchain; wherein  the computed differences are compared with one or more predefined security parameters and a result is provided, and wherein a new block is added to the blockchain based on the result as disclosed by FB. One of ordinary skill in the art would have been motivated to make this modification in order to validate a miner based on time related condition as suggested by FB (FB: Para. 0080). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Smith, Lin and FB, and further in view of Taylor et al. (US20180130050, hereinafter Taylor). 
Regarding claim 7, combination of Li, Smith, Lin and FB teaches the method of claim 6.
Yet, the combination does not teach wherein the new transaction is validated by checking whether the new transaction includes reference information to a block belonging to the active blockchain branch of the MCE.
However, in the same field of endeavor, Taylor teaches wherein the new transaction is validated by checking whether the new transaction includes reference information to a block belonging to the active blockchain branch of the MCE (Taylor: validity of the transaction is determined based on the location included in a previous block; Para. 0015). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the new transaction is validated by checking whether the new transaction includes reference information to a block belonging to the active blockchain branch of the MCE as disclosed by Taylor. One of ordinary skill in the art would have been motivated to make this modification in order to rapidly validate transactions as suggested by Taylor (Taylor: Para. 0003).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cheng (US20210176058): consensus method using TEE
Gleichauf (US20180109541): blockchain mining with TEE and proof-of-stake
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                           /TAGHI T ARANI/  Supervisory Patent Examiner, Art Unit 2438